Case: 17-40411      Document: 00514345740        Page: 1     Date Filed: 02/12/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals
                                     No. 17-40411                               Fifth Circuit

                                                                              FILED
                                                                       February 12, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
STEVEN BROUSSARD,

                                                Plaintiff–Appellant,

versus

JEFFERSON COUNTY;
G. MITCH WOODS, Individually and in His Official Capacity
 as Sheriff of Jefferson County,

                                                Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 1:15-CV-309




Before REAVLEY, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

      Steven Broussard, a former corrections officer, sued his previous



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-40411     Document: 00514345740      Page: 2   Date Filed: 02/12/2018



                                  No. 17-40411
employer, Jefferson County, Texas, and its sheriff under 42 U.S.C. § 1983,
alleging retaliation for exercising his First Amendment rights in stating criti-
cisms regarding the operation of the county government. Based on the magis-
trate judge’s report and recommendation, Broussard was allowed to amend to
cure deficiencies in his complaint. The magistrate judge then issued a second,
thorough recommendation that the defendants’ motion to dismiss be granted,
agreeing with the defendants that “Broussard’s 42 U.S.C. § 1983 claims
against Woods are barred by qualified immunity, and that [the] claim against
Jefferson County fails to identify an official policy or custom . . . that violated
Broussard’s constitutional rights.”

      The district court agreed, observing that the magistrate judge had care-
fully divided Broussard’s statements into those made as a citizen and those
made in his capacity as a government employee. The court noted that the
statements as an employee were not actionable and that Broussard had not
pleaded facts that plausibly suggest that the sheriff was even aware of state-
ments Broussard had made as a citizen.

      We have examined the briefs, the applicable law, and pertinent parts of
the record and have heard the arguments of counsel. The district court was
correct to rule that Broussard failed to state a claim. We therefore need not
explore the question of qualified immunity. The judgment of dismissal is
AFFIRMED, essentially for the reasons carefully set forth by the magistrate
judge and the district court.




                                        2